Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation:
“the coupling includes a parallelogram linkage between an arm segment of the first SCARA arm and a corresponding arm segment of the second SCARA arm”
it is unclear how there can be a parallelogram linkage between the first and second SCARA arm when claim 1 clearly limits any and all links which make up the arm segment to be serially coupled between the shoulder axis and wrist axis.  For the purposes of prosecution, the newly added limitation of “each link in the but one respective chain of links being serially coupled between the shoulder axis and wrist axis” is being interpreted as “each link in the but one respective chain of links being serially coupled between the shoulder axis, wrist axis, and the other SCARA arm”
Regarding Claim 3:
the claims are rejected for depending from a rejected claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-7, 9-16, & 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being ANTICIPATED by Pietrantonio (US 20010033788 A1).
Regarding Claim 1, Pietrantonio discloses: 
a substrate transport apparatus (12) comprising:
a drive section having at least two independently controllable motors (66 & 68 & 70) [0033];
an articulated arm including a first SCARA arm (34) being configured to extend in a first direction and a second SCARA arm (38) being configured to extend in a second direction substantially opposite the first direction (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E), each of the first and second SCARA arms having:
a shoulder axis (24),
a wrist axis (Fig. 6),
but one respective chain of links, each link in the but one respective chain of links being serially coupled between the shoulder axis, wrist axis, and the other SCARA arm (Fig. 2), and
 an end effector (62 & 42), for holding a substrate thereon [0031 & 0032], coupled to the wrist axis and supported by the but one respective chain of serially coupled arm links (Fig. 2); and
a coupling (74 & 78 & 82) operably coupling each of the first and second SCARA arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 3) [0033];
the coupling being configured so that relative movement between the at least two independently controllable motors causes a change in relative angular orientation between the end effector of the first SCARA arm and the end effector of the second SCARA arm and effects extension and retraction of a respective one of the first and second SCARA arms substantially independent of each other (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E) [0033 & 0034 & 0035].
Regarding Claim 2, Pietrantonio discloses: 
the coupling includes a parallelogram linkage (34 & 38) between an arm segment of the first SCARA arm and a corresponding arm segment of the second SCARA arm (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E), the parallelogram linkage being configured so that the arm segment of the first SCARA arm and the corresponding arm segment of the second SCARA arm remain substantially parallel during extension and retraction of the first and second SCARA arms (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E).
Regarding Claim 3, Pietrantonio discloses: 
each SCARA arm further includes an upper arm (30 & 32 & 34) rotatably coupled (26 & 28) to a forearm (44 & 52) where the forearm is rotatably coupled to the end effector and the arm segment comprises the upper arm (0031 & 0032).
Regarding Claim 4, Pietrantonio does not teach:
a frame (18) for housing the articulated arm when the articulated arm is in a retracted configuration (Fig. 1).
Regarding Claim 5, Pietrantonio discloses: 
the at least two independently controllable motors comprise a first motor for effecting extension and retraction of the first SCARA arm and a second motor for effecting extension and retraction of the second SCARA arm [0033 & 0033 & 0034 & 0035].
Regarding Claim 6, Pietrantonio discloses: 
the first and second SCARA arms are rotated as a unit when the first and second motors are rotated in the same direction [0033 & 0033 & 0034 & 0035].
Regarding Claim 7, Pietrantonio discloses: 
the coupling is further configured such that a shoulder joint of a respective one of the first and second SCARA arms travels in an arcuate path around a center of rotation of the at least two independently controllable motors when the respective one of the first and second SCARA arms is extended and retracted [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Regarding Claim 9, Pietrantonio discloses: 
the end effector of each of the first and second SCARA arms is constrained to be longitudinally aligned along a path of extension and retraction [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Regarding Claim 10, Pietrantonio discloses: 
a substrate transport apparatus (12) comprising:
a drive section having at least two independently controllable motors (66 & 68 & 70) [0033];
a first articulated arm (34) being configured to extend in a first direction and a second articulated arm (38) being configured to extend in a second direction substantially opposite the first direction (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E), each of the first and second articulated arms having an end effector (62 & 42) for holding a substrate thereon [0031 & 0032]; and
a coupling (74 & 78 & 82) operably coupling each of the first and second SCARA arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 3) [0033];
the coupling being configured so that but one independently controllable motor of the at least two independently controllable motors effects full extension and retraction of the end effector of a respective one of the first and second articulated arms substantially independent of each other while another of the first and second articulated arms, and the end effector thereof, remains in a retracted configuration and rotates relative to the respective one of the first and second articulated arms (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E) [0033 & 0034 & 0035] [actuation of a single motor of the plurality of motors effects full extension and retraction of one of the end effectors while causing rotation of the other of the end effectors relative to the extended and retracted end effector, only actuation of multiple actuators is required to effect rotation of the non-extended end effector relative to the environment].
Regarding Claim 11, Pietrantonio discloses: 
the coupling includes a parallelogram linkage (34 & 38) between an arm segment of the first articulated arm and a corresponding arm segment of the second articulated arm (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E), the parallelogram linkage being configured so that the arm segment of the first articulated arm and the corresponding arm segment of the second articulated arm remain substantially parallel during extension and retraction of the first and second articulated arms (Fig. 7B & Fig. 7C & Fig. 7d & Fig. 7E).
Regarding Claim 12, Pietrantonio discloses: 
each articulated arm further includes an upper arm (30 & 32 & 34) rotatably coupled (26 & 28) to a forearm (44 & 52) where the forearm is rotatably coupled to the end effector and the arm segment comprises the upper arm (0031 & 0032).
Regarding Claim 13, Pietrantonio discloses: 
a frame (18) for housing the articulated arm when the articulated arm is in a retracted configuration (Fig. 1).
Regarding Claim 14, Pietrantonio discloses: 
the at least two independently controllable motors comprise a first motor for effecting extension and retraction of the first articulated arm and a second motor for effecting extension and retraction of the second articulated arm [0033 & 0033 & 0034 & 0035].
Regarding Claim 15, Pietrantonio discloses: 
the first and second articulated arms are rotated as a unit when the first and second motors are rotated in the same direction [Abstract & 005 & 006 & 007 & 009 & 0010 & 0012 & 0060 & 0062 & 0063 & 0064 & 0065 & 0066 & 0067 & 0176 & 0177 & 0178 & 0179 & 0180 & 0181 & 0182 & 0183].
Regarding Claim 16, Pietrantonio discloses: 
the coupling is further configured such that a shoulder joint of a respective one of the first and second articulated arms travels in an arcuate path around a center of rotation of the at least two independently controllable motors when the respective one of the first and second articulated arms is extended and retracted [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Regarding Claim 18, Pietrantonio discloses: 
the end effector of each of the first and second articulated arms is constrained to be longitudinally aligned along a path of extension and retraction [0033 & 0033 & 0034 & 0035] (Fig. 7A & Fig 7B & Fig. 7C  & Fig. 7D & Fig 7E).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pietrantonio (US 20010033788 A1) as applied to Claims 1 and 10 above, further in view of Okuno et al. (US 20020144782 A1).
Regarding Claim 8, Pietrantonio does not teach: 
a shoulder joint of each of the first and second SCARA arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size.
Okuno teaches: 
a substrate transport apparatus (200) comprising:
a drive section having at least two independently controllable motors [0060];
an articulated arm including a first SCARA arm (230) being configured to extend in a first direction and a second SCARA arm (231) being configured to extend in the first direction, each of the first and second SCARA arms having an end effector (244 & 245) for holding a substrate (W) thereon [0068]; and
a coupling (205 & 302 & 303 & 304 & 306) operably coupling each of the first and second SCARA arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 19 & 20);
the coupling being configured so that relative movement between the at least two independently controllable motors causes a change in relative angular orientation between the end effector of the first SCARA arm and the end effector of the second SCARA arm and effects extension and retraction of a respective one of the first and second SCARA arms substantially independent of each other (Fig. 19) [0060 & 0067 & 0183];
a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size [0185].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus taught by Pietrantonio with the substrate transport apparatus with a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size taught by Okuno in order to provide a substrate transfer apparatus capable of reaching greater distances with a more compact footprint in order to support installation in smaller areas.
Regarding Claim 17, Pietrantonio does not teach: 
a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size.
Okuno teaches: 
a substrate transport apparatus (200) comprising:
a drive section having at least two independently controllable motors [0060];
a first articulated arm (230) being configured to extend in a first direction and a second articulated arm (231) being configured to extend in the first direction, each of the first and second articulated arms having an end effector (244 & 245) for holding a substrate (W) thereon [0068]; and
a coupling (205 & 302 & 303 & 304 & 306) operably coupling each of the first and second articulated arms to each other and to a respective one of the at least two independently controllable motors substantially continuously (Fig. 19 & 20);
the coupling being configured so that but one independently controllable motor of the at least two independently controllable motors effects extension and retraction of a respective one of the first and second articulated arms substantially independent of each other while another of the first and second articulated arms remains in a retracted configuration and rotates relative to the respective one of the first and second articulated arms (Fig. 19) [0060 & 0067 & 0183];
a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size [0185].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the substrate transport apparatus taught by Pietrantonio with the substrate transport apparatus with a shoulder joint of each of the first and second articulated arms is positioned off of a center of rotation of the at least two independently controllable motors to effect a greater reach for arms of a predetermined size taught by Okuno in order to provide a substrate transfer apparatus capable of reaching greater distances with a more compact footprint in order to support installation in smaller areas.
Response to Arguments
Applicant's arguments filed 2022/09/30 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 1, especially as it relates to the limitation of “but one respective chain of links, each link in the but one respective chain of links being serially coupled between the shoulder axis, wrist axis, and the other SCARA arm, and an end effector, for holding a substrate thereon, coupled to the wrist axis and supported by the but one respective chain of serially coupled arm links”:
Applicant’s argument that the invention of Pietrantonio does not teach one respective chain of links being serially coupled between the shoulder axis and the wrist axis as well as a linkage extending towards the other SCARA arm is not persuasive as Pietrantonio clearly depicts exactly such an arrangement in Fig. 1 & Fig. 2 & Fig. 7A 7 Fig. 7B 7 Fig. 7C & Fig. 7D.  Additionally Pietrantonio discloses one respective chain of links being serially coupled between the shoulder axis and the wrist axis and another one respective chain of links coupled between the shoulder axis and the wrist axis as depicted in Fig. 1 & Fig. 2 & Fig. 7A 7 Fig. 7B 7 Fig. 7C & Fig. 7D.
Regarding Applicant’s argument of the Examiner’s rejection of Claim 10, especially as it relates to the limitation of “one independently controllable motor of the at least two independently controllable motors effects full extension and retraction of the end effector of a respective one of the first and second articulated arms substantially independent of each other while another of the first and second articulated arms, and the end effector thereof, remains in a retracted configuration and rotates relative to the respective one of the first and second articulated arms”:
actuation of a single motor of the plurality of motors effects full extension and retraction of one of the end effectors while causing rotation of the other of the end effectors relative to the extended and retracted end effector, only actuation of multiple actuators is required to effect rotation of the non-extended end effector relative to the environment
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A substrate transport apparatus comprising: a drive section having at least two independently controllable motors; an articulated arm including a first SCARA arm being configured to extend in a first direction and a second SCARA arm being configured to extend in a second direction substantially opposite the first direction, each of the first and second SCARA arms; the first SCARA arm consisting of: a shoulder axis, a wrist axis, a solitary chain of links, each link in the solitary chain of links being serially coupled between the shoulder axis and the wrist axis, and a parallelogram linkage between an arm segment of the first SCARA arm and a corresponding arm segment of the second SCARA arm, the parallelogram linkage being configured so that the arm segment of the first SCARA arm and the corresponding arm segment of the second SCARA arm remain substantially parallel during extension and retraction of the first and second SCARA arms, and an end effector, for holding a substrate thereon, coupled to the wrist axis and supported by the but one respective chain of serially coupled arm links; the first SCARA arm consisting of: a shoulder axis, a wrist axis, a solitary chain of links, each link in the solitary chain of links being serially coupled between the shoulder axis and the wrist axis, and a parallelogram linkage between an arm segment of the first SCARA arm and a corresponding arm segment of the second SCARA arm, the parallelogram linkage being configured so that the arm segment of the first SCARA arm and the corresponding arm segment of the second SCARA arm remain substantially parallel during extension and retraction of the first and second SCARA arms, and an end effector, for holding a substrate thereon, coupled to the wrist axis and supported by the but one respective chain of serially coupled arm links; the substrate transport apparatus further comprising: a coupling operably coupling each of the first and second SCARA arms to each other and to a respective one of the at least two independently controllable motors substantially continuously; the coupling being configured so that relative movement between the at least two independently controllable motors causes a change in relative angular orientation between the end effector of the first SCARA arm and the end effector of the second SCARA arm and effects extension and retraction of a respective one of the first and second SCARA arms substantially independent of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652